Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/8/2021 has been entered. Claims 1, 4-10, 13-14, and 17-20 remain pending in the application. Claims 1, 4, 6, 10, 14, and 18-19 have been amended, claims 2-3, 11-12, and 15-16 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the claims overcome all of the objections and rejections previously set forth in the Non-Final Office Action mailed 7/23/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1 and “loading/unloading apparatus” in claims 1, 6, 7, 10, and 14.
The corresponding structure to the “control unit” of claim 1 can be found in paragraphs [0037]-[0039] of Applicant’s specification: “The main control unit 51 is, for example, a PC (=Personal Computer). The sub control unit 52 is, for example, a ladder controller...The main control unit 51 and the sub control unit 52 are collectively referred to as a control unit 50. Further, each of the main control unit 51 and the sub control unit 52 is also referred to as a control unit 50…The control unit 50 controls the oscillation, the stop, the output, the wavelength, and the like of the laser light by controlling the laser irradiation unit controller 22. The control unit 50 controls the loading/unloading of an object to be processed 40 onto/from the stage 10. The control unit 50 controls the opening/closing of the loading gate 17a and the unloading gate 17b by controlling the door valve 23 of the processing chamber 18 with which the stage 10 is enclosed” and is thus being interpreted as a computerized controller.
The corresponding structure to the “loading/unloading apparatus” of claims 1, 6, 7, 10, and 14 can be found in paragraph [0043] of Applicant’s specification: “The loading/unloading apparatus 30 loads and unloads the object to be processed 40. The loading/unloading apparatus 30 is, for example, a loading/unloading robot. The loading/unloading robot may be composed of a loading robot and an unloading robot” and is thus being interpreted as one or plural devices capable of loading and unloading the object to be processed.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (WO2015174347A1), hereinafter Sawai, in view of Inami et al. (JP2000349041A), hereinafter Inami.
Regarding claim 1, Sawai teaches (Figs. 1A-B) a laser processing apparatus ([0001] “The present invention relates to a laser annealing device that irradiates an object to be processed with a laser beam to perform an annealing treatment, a continuous transport path for the laser annealing treatment, a laser light irradiation means, and a laser annealing treatment method.”) comprising:
a processing chamber (processing chamber 1) configured to perform laser processing for an object to be processed (object 100) ([0048] lines 6-8 “In this example, the laser beam 42 having a line beam shape is introduced into the processing chamber 1 and is placed on the continuous transport path 2. Is irradiated to the object to be processed 100.”); 
a stage (gas levitation device 20) disposed inside the processing chamber (1), the stage (20) being configured to convey the object to be processed (100) ([0044] lines 1-6 “In the processing chamber 1, a continuous transport path 2 is provided…A gas levitation device 20 is arranged in the continuous transport path 2. The gas levitation device 20 ejects gas from the lower side to the upper side to float and support the upper object to be processed 100, and corresponds to the gas levitation means of the present invention, that is, the support means.”); and 
a control unit configured to instruct a loading/unloading apparatus (carry-in device 13 and carry-out device 14) about a placement position of the object to be processed (100) over the stage (20) ([0065] lines 4-11 “By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment. Each of the above operations can be controlled by a control unit (not shown), and the operation can be controlled by the control unit while synchronizing the loading device, the unloading device, and the moving means. The control unit can be composed of a CPU, a program that causes the CPU to execute a predetermined operation, a storage unit that stores operation parameters, and the like.”), the loading/unloading apparatus (13 and 14) being configured to load/unload the object to be processed (100) into/from the processing chamber (1) ([0051] lines 7-9 “It has a carry-in device 13 capable of continuously carrying the body 100 to be processed into the processing chamber 1 through the carry-in inlet 1a at predetermined intervals.” [0052] lines 4-6 “a carry-out device 14 for continuously taking out the object to be processed 100 to be annealed from the continuous transport path of the processing chamber 1 is installed.”), wherein
the processing chamber (1) comprises a loading gate (carry-in inlet 1a) for loading the object to be processed (100) and an unloading gate (carry-out outlet 1b) for unloading the object to be processed In the processing chamber 1, a continuous transport path 2 is provided from the inside of the carry-in entrance 1a to the inside of the carry-out 1b.”);
the object to be processed (100) is conveyed in a first direction from the loading gate (1a) toward the unloading gate (1b) over the stage (20) ([0010] “Among the laser annealing devices of the present invention, the first invention is a laser annealing device that…continuously conveys the object to be processed in a certain direction. It is characterized by comprising a transport path and a laser beam irradiating means for irradiating the object to be processed transported by the continuous transport path with the laser beam.” [0044] lines 1-3 “In the processing chamber 1, a continuous transport path 2 is provided from the inside of the carry-in entrance 1a to the inside of the carry-out 1b. A gas levitation device 20 is arranged in the continuous transport path 2.”);
the loading/unloading apparatus (13 and 14) is configured to place the object to be processed (100), which has been carried in through the loading gate (1a), at a position ([0051] lines 7-9 “It has a carry-in device 13 capable of continuously carrying the body 100 to be processed into the processing chamber 1 through the carry-in inlet 1a at predetermined intervals”); and 
the object to be processed (100) is conveyed only in the first direction from the loading gate (1a) toward the unloading gate (1b) over the stage (20) (see Fig. 5; [0065] lines 1-6 “After being carried into the processing chamber 1, the next object to be processed is sucked by the suction portion 23 on the slide portion 21 side and conveyed to the carry-out outlet 1b side. By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment.” [0010] “Among the laser annealing devices of the present invention, the first invention is a laser annealing device that…continuously conveys the object to be processed in a certain direction. It is characterized by comprising a transport path and a laser beam irradiating means for irradiating the object to be processed transported by the continuous transport path with the laser beam.”).
at a predetermined position in a second direction intersecting the first direction and that the predetermined position is determined according to a position control signal sent from the control unit.
Inami teaches (Fig. 1) a laser annealing processing device (device 100) comprising a loading/unloading apparatus (carry-in robot INR and carry-out robot EXR) configured to place an object to be processed (object to be processed M) at a predetermined position (on mobile mounting table 2) ([0014]). Although Inami does not explicitly state that the object to be processed is placed in a second direction intersecting a first conveying direction and that the predetermined position (on 2) is determined according to a position control signal sent from the control unit, these are inherently included in the invention as taught by Inami.
Paragraphs [0014]-[0015] of Inami describes the loading, continuous transportation, and unloading of the object to be processed. More specifically, Inami recites that each object to be processed loaded by the carry-in robot INR is placed on the mobile mounting table 2 upstream of the laser 6 within the enclosure 11 (“The object to be processed M taken in by the carry-in robot INR is placed on the mounting table 2…the mobile mounting table 2 is moved, and…the objected to be processed M is scanned…the processed object M to be processed is taken out from the moving mounting table 2 by the carry-out robot EXR…the above process is repeated”). As the mobile mounting table 2 always receives objects to be processed at the same position, that position must be a predetermined position.
Additionally, as the predetermined position must receive an object to be processed comprising both dimensions in the XY plane (length and width) when viewed aerially, it inherently exists in a second direction, the Y direction, intersecting the first direction, conveyance in the X direction. A visual 

    PNG
    media_image1.png
    397
    547
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Inami

    PNG
    media_image2.png
    552
    646
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 1 of Applicant's Current Invention
INR is a carry-in robot, EXR is a carry-out robot”. As the loading/unloading device is a robot1 that takes the substrate from a cassette CR and places at a predetermined position, on mobile mounting table 2, this process and thus the predetermined position must be determined according to a signal from a control unit.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sawai to incorporate the teachings of Inami to include that the loading/unloading apparatus is configured to place the object to be processed at a predetermined position in a second direction intersecting the first direction and that the predetermined position is determined according to a position control signal sent from the control unit. Doing so improves processing throughput ([0016]).
Regarding claim 4, Sawai further teaches (Fig. 2) that the object to be processed (object 100) has a rectangular planar shape ([0004] lines 1-2 “At the time of annealing treatment, as shown in the flow chart of FIG. 11, a plate-shaped object to be processed 100 having a semiconductor film formed on a substrate is prepared”), 
 laser light (laser beam 42) used for the laser processing has a line beam shape extending in the second direction over the top surface of the object to be processed (object 100) ([0048] lines 6-8 “In this example, the laser beam 42 having a line beam shape is introduced into the processing chamber 1 and is placed on the continuous transport path 2. Is irradiated to the object to be processed 100.”), and 
a length of a side of the object to be processed (object 100) along the second direction is longer than a length of the laser light (laser beam 42) in the second direction (see Fig. 4; [0069] lines 5-8 “However, the long width of the laser beam may not reach the length of one side of the substrate. In the following, a case where the long width of the laser beam is 1/2 side length of the substrate will be described”).
Regarding claim 5, Sawai further teaches that the object to be processed (object 100) is a glass substrate ([0002] lines 1-2 “In the annealing treatment of the object to be processed, for example, an amorphous semiconductor provided on a silicon substrate or a glass substrate is irradiated with laser light”).
Sawai does not teach that the object to be processed has an area of 2,160 mm x 2,460 mm or larger.
Although Sawai does not teach that the object to be processed has an area of 2,160 mm x 2,460 mm or larger, this claim is not considered inventive under MPEP § 2144.04 – Changes in Size, Shape, or Sequence of Adding Ingredients.
MPEP § 2144.04 cites court case Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As the size of the object to be processed does not cause the claimed invention to perform differently than the prior art device as taught by Sawai, this claim limitation is not considered inventive under MPEP § 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Sawai to include that the object to be processed has an area of 2,160 mm x 2,460 mm or larger.
Regarding claim 9, Sawai further teaches (Fig. 1A) that the object to be processed (object 100) is conveyed while being levitated over the stage (gas levitation device 20) ([0044] lines 1-6 “In the processing chamber 1, a continuous transport path 2 is provided…A gas levitation device 20 is arranged in the continuous transport path 2. The gas levitation device 20 ejects gas from the lower side to the upper side to float and support the upper object to be processed 100, and corresponds to the gas levitation means of the present invention, that is, the support means.”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Inami, further in view of Masaki et al. (JP2002280321A), hereinafter Masaki.
Regarding claim 6, the combination of Sawai and Inami teaches all of the elements of the current invention as described above except that a loading holding part and an unloading holding part are provided over the stage, the loading holding part being adapted to be used when the loading/unloading apparatus loads the object to be processed, the unloading holding part being adapted to be used when the loading/unloading apparatus unloads the object to be processed.
Masaki teaches (Fig. 1) a laser annealing device for semiconductors ([0001] lines 1-2 “The present invention relates to a laser annealing device that heats a semiconductor film on a substrate by laser irradiation to grow crystal grains.”) comprising a loading/unloading apparatus (robot 61) that can place the object to be processed (substrate 2) at a predetermined position (on support device 51) ([0029]-[0031] “The atmospheric robot 61 takes out the horizontal substrate 2 from the substrate cassette 3 and…puts it on the rear substrate support device 51.”), wherein (Fig. 2) a loading holding part (pins 53) and an unloading holding part (pins 53) are provided over the stage (levitation stage 12), the loading holding part (pins 53) being adapted to be used when the loading/unloading apparatus (robot 61) loads the object to be processed (substrate 2), the unloading holding part (pins 53) being adapted to be used when the loading/unloading apparatus (robot 61) unloads the object to be processed (substrate 2) ([0025] lines 6-9 “Each of the substrate support devices 51 and 52 has a plurality of pins 53…The plurality of pins 53 are rod-shaped structures that support the substrate, stand vertically, and their tips are coplanar. The plurality of pins 53 penetrate holes provided in the gas levitation stages 11 and 12, respectively.” As the pins 53 are part of the substrate support device 51 on which the robot 61 places 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sawai and Inami to incorporate the teachings of Masaki to include that a loading holding part and an unlading holding part are provided over the stage, the loading holding part being adapted to be used when the loading/unloading apparatus loads the object to be processed, the unloading holding part being adapted to be used when the loading/unloading apparatus unloads the object to be processed. Doing so supports the substrate during the annealing process ([0025] lines 7-8 “The plurality of pins 53 are rod-shaped structures that support the substrate”).
Regarding claim 7, the combination of Sawai, Inami, and Masaki teaches all of the elements of the current invention as described above. Sawai and Inami do not teach that each of the loading holding part and the unloading holding part comprises a plurality of pusher pins, and the object to be processed is held by the plurality of pusher pins.
Masaki further teaches each of the loading holding part and the unloading holding part (pins 53) comprises a plurality of pusher pins, and the object to be processed (substrate 2) is held by the plurality of pusher pins (pins 53) ([0025] lines 6-9 “Each of the substrate support devices 51 and 52 has a plurality of pins 53…The plurality of pins 53 are rod-shaped structures that support the substrate, stand vertically, and their tips are coplanar. The plurality of pins 53 penetrate holes provided in the gas levitation stages 11 and 12, respectively.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Sawai to further incorporate the teachings of Masaki to include that each of the loading holding part and the unloading holding part comprises a plurality of pusher pins, and the object to be processed is held by the plurality of pusher pins. Doing so When the elevating mechanism 54 lowers the pin supporting the substrate 2 at the tip of the pin 53, the substrate 2 can be transferred from the pin 53 to the gas levitation stages 11 and 12. Further, when the elevating mechanism 54 raises the pin 53, the gas-floating substrate 2 can be transferred from the gas-floating stages 11 and 12 to the pin 53”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Inami and Masaki, further in view of Hiura et al. (JPS60110114A), hereinafter Hiura.
Regarding claim 8, the combination of Sawai, Inami, and Masaki teaches all of the elements of the current invention as stated above except that each of the loading holding part and the unloading holding part is formed by a plurality of grooves, the loading/unloading apparatus comprises an arm part, and the object to be processed is loaded and unloaded by inserting the arm part into the plurality of grooves.
Hiura teaches (see modified Figs. 2b and 3) a loading/unloading part (wafer holding table 5) is formed by a plurality of grooves (groves 10), the loading/unloading apparatus (wafer holding table 5) comprises an arm part (fork 6), and the object to be processed (wafer 1) is loaded and unloaded by inserting the arm part into the plurality of grooves (page 3 “in the present invention, a known mechanical device (a device for placing a wafer on a fork and automatically moving it in and out) is used for loading and unloading the wafer to the heating stage…1 is a wafer…Wafer holding table [5], 6 is a quartz fork for loading or unloading…Reference numeral 10 denotes a groove provided in the holding table 5 for passing the fork 6”).

    PNG
    media_image3.png
    380
    719
    media_image3.png
    Greyscale

Figure 3: modified Figures 2a-b and 3 of Hiura
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sawai, Inami, and Masaki to incorporate the teachings of Hiura to include that each of the loading holding part and the unloading holding part is formed by a plurality of grooves, the loading/unloading apparatus comprises an arm part, and the object to be processed is loaded and unloaded by inserting the arm part into the plurality of grooves. Doing so enables the object to be processed to be placed into the designated center position on the holding table (page 4, lines 11-12 “The fork is slid along the groove 10 of the wafer to be carried into the designated center position on the holding table 5.”).
Claims 10, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Sugihara (US20090213347A1).
Regarding claim 10, Sawai further teaches (Figs. 1A-B) a laser processing method ([0001] “The present invention relates to a laser annealing device that irradiates an object to be processed with a laser beam to perform an annealing treatment, a continuous transport path for the laser annealing treatment, a laser light irradiation means, and a laser annealing treatment method.”) comprising the steps of: 
(a) transmitting, to a loading/unloading apparatus (carry-in device 13 and carry-out device 14) for an object to be processed (object 100), a first position control signal for controlling a placement position of the object to be processed (object 100) over a stage (gas levitation device 20) ([0051] lines 7-9 “It has a carry-in device 13 capable of continuously carrying the body 100 to be processed into the processing chamber 1 through the carry-in inlet 1a at predetermined intervals.” [0052] lines 4-6 “a carry-out device 14 for continuously taking out the object to be processed 100 to be annealed from the continuous transport path of the processing chamber 1 is installed.” [0065] lines 4-11 “By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment. Each of the above operations can be controlled by a control unit (not shown), and the operation can be controlled by the control unit while synchronizing the loading device, the unloading device, and the moving means. The control unit can be composed of a CPU, a program that causes the CPU to execute a predetermined operation, a storage unit that stores operation parameters, and the like.”); 
(b) placing, by the loading/unloading apparatus (carry-in device 12 and carry-out device 20), the object to be processed (object 100) in a first position over the stage (gas levitation device 20) determined by the first position control signal ([0065] lines 4-11 “By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment. Each of the above operations can be controlled by a control unit (not shown), and the operation can be controlled by the control unit while synchronizing the loading device, the unloading device, and the moving means. The control unit can be composed of a CPU, a program that causes the CPU to execute a predetermined operation, a storage unit that stores operation parameters, and the like.”); 
In the processing chamber 1, a continuous transport path 2 is provided…A gas levitation device 20 is arranged in the continuous transport path 2. The gas levitation device 20 ejects gas from the lower side to the upper side to float and support the upper object to be processed 100, and corresponds to the gas levitation means of the present invention, that is, the support means.”); 
(d) irradiating the object to be processed (object 100) with laser light (laser beam 42) after the step (c) ([0048] lines 6-8 “In this example, the laser beam 42 having a line beam shape is introduced into the processing chamber 1 and is placed on the continuous transport path 2. Is irradiated to the object to be processed 100.”); and 
(e) unloading, by the loading/unloading apparatus (carry-in device 13 and carry-out device 14), the object to be processed (object 100) after the step (d) ([0059] lines 8-10 “When the annealing treatment is completed, it is…carried out from the processing chamber 1 to the carry-out chamber 15 by the carry-out device 14.”).
Sawai further teaches (Fig. 8) an embodiment of the laser processing method, further teaching the steps of:
(g) placing the object to be processed (100a) in a second position over the stage (continuous transfer paths 200a and 200b), the second position being different from the first position ([0072] “In the figure, the object to be processed 100a first carried into the carry-in inlet 1a by a carry-in device (not shown) is conveyed in the continuous transfer path 200a… The object to be processed 100a reaches the downstream end in the transport direction of the transport path 2a like the body 100c to be processed in the drawing, and is transported to the upstream side in the transport direction of the continuous transport path 200b like the body 100b to be processed in the figure.”);
In the object to be processed 100a conveyed through the continuous transfer path 200b”);
(i) irradiating the object to be processed (100a) with laser light after the step (h) ([0073] “In the object to be processed 100a conveyed through the continuous transfer path 200b, the laser beam 42b is irradiated to the object to be processed 100a while the local gas is injected by the local gas seal portion 3b to seal the laser beam irradiation region and its periphery, and the object to be processed 100a is conveyed.”); and
(j) unloading, by the loading/unloading apparatus (“carry-in device” and “carry-out device”), the object to be processed (100a) after the step (i) ([0073] “As shown in FIG. 8, the object to be processed reaches the downstream end of the continuous transport path 200b in the transport direction, and is carried out of the processing chamber 1 through a carry-out port 1b by a carry-out device (not shown).”), wherein
In the steps (c) and (h), a direction connecting the first position and the second position intersects a direction in which the object to be processed (100a) is conveyed (see Fig. 8), and the object to be processed (100a) is moved only in one direction in the steps (c) and (h) (see Fig. 8; [0070] “In the processing chamber 1, a continuous transport path 200a for transporting the semiconductor substrate in one direction and a continuous transport path 200b for transporting the semiconductor substrate in the opposite direction are arranged side by side”; [0074] “In the above embodiment, the continuous transport path 200a is passed to the continuous transport path 200b without changing the direction of the object to be processed”).
Sawai does not teach the steps of:
(f) transmitting a second position control signal to the loading/unloading apparatus after the step (e); and
by the loading/unloading apparatus, the object to be processed in a second position over the stage determined by the second position control signal, the second position being different from the first position.
Sugihara teaches (Fig. 2) a loading/unloading method used for laser processing of an object ([0001]) comprising a loading/unloading apparatus (robot 120) that loads the object (wafer W) to a first position (delivering point P3) ([0029] “The wafer W stored in the wafer carrier WC loaded to the hoop position pl or stored in a predetermined shelf of the delivering table 160 is removed by the conveying robot 120 , and transferred to a delivering point P3”), unloads the object (wafer W) after a laser process is completed, receives a second position control signal from the control device (200) ([0031] “A control device 200, which generally controls the exposure apparatus and the transferring device 100, suitably controls…the conveying robot 120”) and places the object (W) in a second position (delivering position P2), the second position (P2) being different from the first position (P3) (see Fig. 2; [0030] “The exposure treatment finished wafer W is delivered to…a delivering position P7 with the conveying robot 120 by the unloading slider 150, and is delivered to the hand portion 124 of the conveying robot 120. The wafer W delivered to the hand portion 124 of the conveying robot 120 is transferred to… a predetermined shelf for unlading to the exposure apparatus of the delivering table 160 (delivering position P2).”).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the known loading/unloading robot apparatus and method for laser processing as taught by Sugihara to the laser processing method as taught by Sawai would have yielded predictable results and resulted in an improved system that shortens the required time for article loading/unloading and to accelerate the processing ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sawai to incorporate the teachings of Sugihara to include the steps of:  (f) transmitting a second position control signal to the loading/unloading apparatus 
Regarding claims 13 and 20, the combination of Sawai and Sugihara teaches all of the elements of the current invention as described above. Sawai further teaches that the object to be processed (object 100) is a glass substrate ([0002] lines 1-2 “In the annealing treatment of the object to be processed, for example, an amorphous semiconductor provided on a silicon substrate or a glass substrate is irradiated with laser light”).
Sawai does not teach that the object to be processed has an area of 2,160 mm x 2,460 mm or larger.
Although Sawai does not teach that the object to be processed has an area of 2,160 mm x 2,460 mm or larger, this claim is not considered inventive under MPEP § 2144.04 – Changes in Size, Shape, or Sequence of Adding Ingredients.
MPEP § 2144.04 cites court case Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As the size of the object to be processed does not cause the claimed invention to perform differently than the prior art device as taught by Sawai, this claim limitation is not considered inventive under MPEP § 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Sawai to include that the object to be processed has an area of 2,160 mm x 2,460 mm or larger.
claim 14, Sawai further teaches (Fig. 1A-B) a method for manufacturing a semiconductor device ([0001]-[0002] “The present invention relates to a laser annealing device that irradiates an object to be processed with a laser beam to perform an annealing treatment, a continuous transport path for the laser annealing treatment, a laser light irradiation means, and a laser annealing treatment method.  In the annealing treatment of the object to be processed, for example, an amorphous semiconductor”), comprising the steps of: 
(A) preparing a substrate (object 100) in which an amorphous semiconductor film is formed ([0004] lines 1-2 “a plate-shaped object to be processed 100 having a semiconductor film formed on a substrate is prepared”); 
(B) transmitting, to a loading/unloading apparatus (carry-in device 13 and carry-out device 14) for the substrate (object 100), a first position control signal for controlling a placement position of the substrate (object 100) over a stage (gas levitation device 20) ([0051] lines 7-9 “It has a carry-in device 13 capable of continuously carrying the body 100 to be processed into the processing chamber 1 through the carry-in inlet 1a at predetermined intervals.” [0052] lines 4-6 “a carry-out device 14 for continuously taking out the object to be processed 100 to be annealed from the continuous transport path of the processing chamber 1 is installed.” [0065] lines 4-11 “By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment. Each of the above operations can be controlled by a control unit (not shown), and the operation can be controlled by the control unit while synchronizing the loading device, the unloading device, and the moving means. The control unit can be composed of a CPU, a program that causes the CPU to execute a predetermined operation, a storage unit that stores operation parameters, and the like.”); 
(C) placing, by the loading/unloading apparatus (carry-in device 12 and carry-out device 20), the substrate (object 100) in a first position over the stage (gas levitation device 20) determined by the first By repeating the above procedure, as shown in FIG. 5, the objects to be processed 100a and 100b can be continuously carried into the processing chamber to perform annealing treatment and carry-out treatment. Each of the above operations can be controlled by a control unit (not shown), and the operation can be controlled by the control unit while synchronizing the loading device, the unloading device, and the moving means. The control unit can be composed of a CPU, a program that causes the CPU to execute a predetermined operation, a storage unit that stores operation parameters, and the like.”); 
(D) conveying the substrate (object 100) over the stage (gas levitation device 20) to a laser light irradiation position over the stage ([0044] lines 1-6 “In the processing chamber 1, a continuous transport path 2 is provided…A gas levitation device 20 is arranged in the continuous transport path 2. The gas levitation device 20 ejects gas from the lower side to the upper side to float and support the upper object to be processed 100, and corresponds to the gas levitation means of the present invention, that is, the support means.”); 
(E) converting the amorphous semiconductor film into a polycrystalline state by irradiating the substrate with the laser light (laser beam 42) ([0002] lines 1-3 “In the annealing treatment of the object to be processed, for example, an amorphous semiconductor provided on a silicon substrate or a glass substrate is irradiated with laser light to crystallize” [0004] “…irradiating the semiconductor film of the object to be processed 100 with the laser beam 42”); and 
(F) unloading, by the loading/unloading apparatus (carry-in device 13 and carry-out device 14), the substrate (object 100) after the step (E) ([0059] lines 8-10 “When the annealing treatment is completed, it is…carried out from the processing chamber 1 to the carry-out chamber 15 by the carry-out device 14.”).
Sawai further teaches (Fig. 8) an embodiment of the laser processing method, further teaching the steps of:
In the figure, the object to be processed 100a first carried into the carry-in inlet 1a by a carry-in device (not shown) is conveyed in the continuous transfer path 200a… The object to be processed 100a reaches the downstream end in the transport direction of the transport path 2a like the body 100c to be processed in the drawing, and is transported to the upstream side in the transport direction of the continuous transport path 200b like the body 100b to be processed in the figure.”);
(I) conveying the substrate (100a) to the laser light irradiation position over the stage (200a-b) ([0073] “In the object to be processed 100a conveyed through the continuous transfer path 200b”);
(J) irradiating the substrate (100a) with the laser light ([0073] “In the object to be processed 100a conveyed through the continuous transfer path 200b, the laser beam 42b is irradiated to the object to be processed 100a while the local gas is injected by the local gas seal portion 3b to seal the laser beam irradiation region and its periphery, and the object to be processed 100a is conveyed.”); and
(K) unloading, by the loading/unloading apparatus (“carry-in device” and “carry-out device”), the substrate (100a) after step (J) ([0073] “As shown in FIG. 8, the object to be processed reaches the downstream end of the continuous transport path 200b in the transport direction, and is carried out of the processing chamber 1 through a carry-out port 1b by a carry-out device (not shown).”), wherein
in the steps (D) and (I), a direction connecting the first position and the second position intersects a direction in which the substrate (100a) is conveyed (see Fig. 8), and the substrate is moved only in one direction in the steps (D) and (I) (see Fig. 8; [0070] “In the processing chamber 1, a continuous transport path 200a for transporting the semiconductor substrate in one direction and a continuous transport path 200b for transporting the semiconductor substrate in the opposite direction are arranged side by side”; [0074] “In the above embodiment, the continuous transport path 200a is passed to the continuous transport path 200b without changing the direction of the object to be processed”).
Sawai does not teach the steps of:
(G) transmitting a second position control signal to the loading/unloading apparatus after the step (F); and
(H) placing, by the loading/unloading apparatus, the object to be processed in a second position over the stage determined by the second position control signal, the second position being different from the first position.
Sugihara teaches (Fig. 2) a loading/unloading method used for laser processing of an object ([0001]) comprising a loading/unloading apparatus (robot 120) that loads the object (wafer W) to a first position (delivering point P3) ([0029] “The wafer W stored in the wafer carrier WC loaded to the hoop position pl or stored in a predetermined shelf of the delivering table 160 is removed by the conveying robot 120 , and transferred to a delivering point P3”), unloads the object (wafer W) after a laser process is completed, receives a second position control signal from the control device (200) ([0031] “A control device 200, which generally controls the exposure apparatus and the transferring device 100, suitably controls…the conveying robot 120”) and places the object (W) in a second position (delivering position P2), the second position (P2) being difference from the first position (P3) (see Fig. 2; [0030] “The exposure treatment finished wafer W is delivered to…a delivering position P7 with the conveying robot 120 by the unloading slider 150, and is delivered to the hand portion 124 of the conveying robot 120. The wafer W delivered to the hand portion 124 of the conveying robot 120 is transferred to… a predetermined shelf for unlading to the exposure apparatus of the delivering table 160 (delivering position P2).”).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that applying the known loading/unloading robot apparatus and method for laser processing as taught 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sawai to incorporate the teachings of Sugihara to include the steps of:  (G) transmitting a second position control signal to the loading/unloading apparatus after the step (F); and (H) placing, by the loading/unloading apparatus, the object to be processed in a second position over the stage determined by the second position control signal, the second position being different from the first position. Doing so shortens the required time for article loading/unloading and to accelerate the processing.
Regarding claim 17, the combination of Sawai and Sugihara teaches all of the elements of the current invention as described above. Sawai further teaches that in the step (A), the substrate (object to be processed 100) is a glass substrate in which amorphous silicon is formed ([0002] lines 1-3 “In the annealing treatment of the object to be processed, for example, an amorphous semiconductor provided on a silicon substrate or a glass substrate is irradiated with laser light to crystallize”).
Regarding claim 18, the combination of Sawai and Sugihara teaches all of the elements of the current invention as described above. Sawai further teaches that a thin-film transistor including a polycrystalline semiconductor film is formed over the substrate (object 100) after the step (E) ([0002] lines 1-3 “In the annealing treatment of the object to be processed, for example, an amorphous semiconductor provided on a silicon substrate or a glass substrate is irradiated with laser light to crystallize, or a polycrystalline semiconductor is irradiated with laser light to be single crystallized.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Sugihara, further in view of Masaki.
claim 19, the combination of Sawai and Sugihara teaches all of the elements of the current invention as described above except that that the semiconductor device is used for controlling a display.
Masaki teaches that the semiconductor device is used for controlling a display ([0002] lines 1-2 “[Conventional Technology] As one of the applications of a laser, annealing to a thin film transistor (TFT) used for a liquid crystal display (LCD)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sawai and Sugihara to incorporate the teachings of Masaki to include that the semiconductor device is used for controlling a display, as it is a conventional use in the art ([0002] lines 1-2 “[Conventional Technology] As one of the applications of a laser, annealing to a thin film transistor (TFT) used for a liquid crystal display (LCD)”).

Response to Arguments
Applicant’s arguments filed 9/8/2021 with respect to the claims have been fully considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the Argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster defines “robot” as “a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line); a mechanism guided by automatic controls” (see https://www.merriam-webster.com/dictionary/robot)